DETAILED ACTION
This is a first action on the merits.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement filed 10/1/2020 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language, specifically the Korean Office Actions dated 5/29/2019 and 7/26/2019.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 10/2/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed, specifically JP 03-117752 and JP 2002-340163.  Only a title page has been provided for these two documents.  A copy of each document is required.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses language which can be implied (i.e., “The present invention relates to”).  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
See MPEP § 2181, subsection I, for the three-prong test used to interpret claim limitations under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) with functional language are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) with functional language are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: 
“a first-gear shifting part” (claim 1);
“a second-gear shifting part” (claim 3);
“a rotation control part” (claim 11);
“a forward-gear shifting part” (claim 11);
“a reverse-gear shifting part” (claim 11).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the limitation “the shifting control unit is configured to: control the rotation control part” renders the claim indefinite because it appears to be inaccurate, and it is unclear how a control unit controls a passive (overrunning) clutch.  
Regarding claim 19, lines 3-4, the limitation “a reverse-gear shifting hub rotatably connected to the output shaft fixedly connected to the planetary gear carrier to rotate” renders the claim indefinite because it is unclear which element in the limitation is “fixedly connected to the planetary gear carrier to rotate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vermeulen, U.S. Patent Application Publication 2015/0240917.  It is noted that the interpretation of the claimed limitations under 112(f) would render the claims allowable.  However, it is unclear whether applicant intended to invoke 112(f) in the claimed limitations.  For compact prosecution, the examiner has provided a rejection to the claims assuming that 112(f) was NOT intended to be invoked.
Regarding claim 1, Vermeulen discloses a transmission system for an electric vehicle, the transmission system comprising: 
a power source configured to provide power (2, fig. 1); 
an input shaft mounted to receive rotational force from the power source (2a, fig. 1); 
a ring gear carrier connected to the input shaft to rotate as the input shaft rotates (see fig. 1); 
a ring gear connected to the ring gear carrier to rotate as the ring gear carrier rotates (5a, fig. 1); 
a planetary gear mounted to be engaged with an inner portion of the ring gear and to rotate (see fig. 1); 
a planetary gear carrier connected to the planetary gear to rotate as the planetary gear rotates (5b, fig. 1); 
an output shaft connected to the planetary gear carrier to rotate together with the planetary gear carrier (shaft attached to 5b, fig. 1); 
a sun gear mounted to be engaged with an inner portion of the planetary gear to rotate and connected to the output shaft such that the output shaft is rotatable (5c, fig. 1); and 
a first-gear shifting part coupled to the sun gear to stop rotation of the sun gear to make first-gear shifting (12, fig. 1).  
Regarding claim 2, Vermeulen discloses the first-gear shifting part is coupled to the sun gear to restrict the rotation of the sun gear, to rotate the input shaft, which is applied with one-directional rotational force from the power source, in one direction, to allow the ring gear carrier, rotation of which is not restricted, to rotate in the one direction, to rotate the ring gear in the one direction, to allow the planetary gear to self-rotate in a direction different from the one direction while revolving along the sun gear, the rotation of which is restricted, at a speed reduced in the one direction, as the ring gear rotates in the one direction, and to rotate the output shaft at a speed reduced in the one direction as rotational force reduced in the one direction is transmitted to the planetary gear, the rotation of which is not restricted, such that the first-gear shifting is made (see fig. 1).  
Regarding claim 3, Vermeulen discloses a second-gear shifting part configured to engage the ring gear carrier with the planetary gear carrier, and to allow the input shaft, the ring gear carrier, the ring gear, the planetary gear, the planetary gear carrier, and the output shaft to become one body such that second-gear shifting is made (11, fig. 1).  
Regarding claim 4, Vermeulen discloses the second-gear shifting part couples the ring gear carrier to the planetary gear carrier, to allow the input shaft, the ring gear carrier, the ring gear, the planetary gear, the planetary gear carrier, and the output shaft to become one body, to transmit one-directional rotational force, which is transmitted to the input shaft from the power source and is not reduced, to the planetary gear such that the planetary gear is engaged with the sun gear, the rotation of which is not restricted, to rotate in the one direction, and to transmit one- directional rotational force from the planetary gear to the output shaft through the planetary gear carrier such that the second-gear shifting is made (see fig. 1).  
Regarding claim 5, Vermeulen discloses a shifting control unit configured to selectively control the first-gear shifting part and the second-gear shifting part (see fig. 1).  
Regarding claim 6, Vermeulen discloses: 
control the first-gear shifting part to be coupled to the sun gear to restrict the rotation of the sun gear while controlling the second-gear shifting part to decouple the ring gear carrier from the planetary gear carrier, in the first-gear shifting (gear ratio with 12 engaged, fig. 1); and 
control the second-gear shifting part to couple the ring gear carrier with the planetary gear carrier such that the input shaft, the ring gear carrier, the ring gear, the planetary gear, the planetary gear carrier, and the output shaft to become one body, and controls the first-gear shifting part to decouple the sun gear from the first-gear shifting part, in the second-gear shifting (gear ratio with 11 engaged, fig. 1).  

Claims 11-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiraku et al., U.S. Patent 6,979,275.  It is noted that the interpretation of the claimed limitations under 112(f) would render the claims allowable.  However, it is unclear whether applicant intended to invoke 112(f) in the claimed limitations.  For compact prosecution, the examiner has provided a rejection to the claims assuming that 112(f) was NOT intended to be invoked.
Regarding claim 11, Hiraku et al. discloses transmission system for an electric vehicle, the transmission system comprising: 
a power source configured to provide power (1, fig. 1); 
an input shaft mounted to receive rotational force from the power source (shaft attached to output of 27, fig. 1); 
a sun gear shaft-connected to the input shaft to rotate (23s, fig. 1); 
a planetary gear mounted to be engaged with an outer portion of the sun gear (23p, fig. 1); 
a planetary gear carrier configured to support the planetary gear such that the planetary gear is rotatable on the input shaft (23c, fig. 1); 
an output shaft connected to the planetary gear carrier (3, fig. 1); 
a ring gear mounted on an outer portion of the planetary gear carrier and toothed to the planetary gear (23r, fig. 1); 
a ring gear carrier configured to support the ring gear such that the ring gear is rotatable on the output shaft (see fig. 1); 
a rotation control part configured to allow the ring gear to rotate only in one direction (25, fig. 1); 
a forward-gear shifting part fixedly coupled to the input shaft to rotate together with the sun gear and coupled to or decoupled from the planetary gear carrier to adjust forward-gear shifting (24d, fig. 1); 
a reverse-gear shifting part rotatably coupled to the output shaft and coupled to or decoupled from the ring gear carrier to adjust reverse-gear shifting (4b operatively coupled to both 3 and 23r, fig. 1); and 
a shifting control unit configured to control the forward-gear shifting part not to be coupled to the planetary gear carrier and to control the reverse-gear shifting part not to be coupled to the ring gear carrier, in first-gear shifting (gear ratio with neither 24d nor 4b engaged, fig. 1).  
Regarding claim 12, Hiraku et al. discloses the shifting control unit is configured to: control the forward-gear shifting part not to be coupled to the planetary gear carrier; and control the reverse-gear shifting part to be coupled to the ring gear carrier, in the reverse-gear shifting (reverse gear ratio with 4b engaged, fig. 1).  
Regarding claim 13, Hiraku et al. discloses the shifting control unit is configured to: control the forward-gear shifting part to be coupled to the planetary gear carrier; and control the reverse-gear shifting part not to be coupled to the ring gear carrier, in second-gear shifting (high gear ratio with 24d engaged, fig. 1).  
Regarding claim 14, Hiraku et al. discloses the rotation control part acts in an operating state with respect to the ring gear, which intends to rotate in a direction different from the one direction of the ring gear, to interrupt the ring gear from rotating in a different direction such that rotation of the ring gear is restricted, in the first-gear shifting (see fig. 1).  
Regarding claim 15, Hiraku et al. discloses the rotation control part acts in a non-operating state with respect to the ring gear, which intends to rotate in the one direction of the ring gear, to allow the ring gear to rotate in the one direction, in the second-gear shifting (see fig. 1).  
Regarding claim 16, Hiraku et al. discloses the rotation control part acts in a non-operating state with respect to the ring gear, which intends to rotate in the one direction, to allow the ring gear to rotate in the one direction while restricting rotation of the ring gear as the reverse-gear shifting part is coupled to the ring gear carrier, in a state that the forward-gear shifting part is not coupled to the planetary gear carrier and the reverse-gear shifting part is coupled to the ring gear carrier, in the reverse-gear shifting (see fig. 1).  
Regarding claim 17, as best understood, Hiraku et al. discloses the shifting control unit is configured to: control the rotation control part to prevent the ring gear from rotating in a direction different from the one direction of the ring gear such that the rotation of the ring gear is restricted, in the first-gear shifting; control the rotation control part to allow the ring gear to rotate in the one direction of the ring gear, in the second-gear shifting; control the rotation control part to allow the ring gear to rotate in the one direction of the ring gear, in the reverse-gear shifting; and allow the ring gear to rotate in the one direction, while restricting the rotation of the ring gear as the reverse-gear shifting part is coupled to the ring gear carrier, in the reverse-gear shifting (see fig. 1).  
Regarding claim 20, Hiraku et al. discloses the rotation control part is a one-way clutch (see fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vermeulen, U.S. Patent Application Publication 2015/0240917, in view of Torii et al., U.S. Patent 11,028,906.
Regarding claims 7 and 8, Vermeulen does not disclose controlling the power source such that different-directional rotational force from the power source is transmitted to the input shaft, in reverse-gear shifting, for each of the transmission ratios.
Torii et al. discloses establishing reverse shift speeds by rotating the electric motor backward at a speed ratio established by the shiftable transmission (col. 10, lines 18-27)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to establish reverse speeds in the electric axle of Vermeulen by reversing the electric motor at different speed stages as disclosed by Torii et al., in order to yield the predictable result of realizing reverse speeds in the vehicle.

Allowable Subject Matter
Claims 9, 10, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance
Regarding claim 9, the prior art does not disclose or render obvious the combination of the structure of the first-gear shifting part and the other elements required by claim 1.
Regarding claim 10, the prior art does not disclose or render obvious the combination of the structure of the first-gear shifting part and the other elements required by claims 1 and 3.
Regarding claim 18, the prior art does not disclose or render obvious the combination of the structure of the forward-gear shifting part and the other elements required by claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713. The examiner can normally be reached Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619